TYSON, J.
There are a number of assignments of error upon the record, but all of them, except the last one, which is not insisted upon, are as to matters that should have been presented by bill of exceptions. Indeed the only ones that seem to be insisted on in brief of counsel for appellant are those involved in the action of the court in striking pleas 3-, 4 and 5 upon motion of plaintiff. With no bill of exceptions in the record the rulings of the court in this respect cannot be reviewed. Holley v. Coffee, 123 Ala. 406; Central of Ga. Ry. Co. v. Joseph, 125 Ala. 313; Cottingham v. Greely-Barnham Grocery Co., 129 Ala. 200; Randall v. Wadsworth, 130 Ala. 633; 3 Ency. Pl. & Pr. 400, 401; Elliott on App. Procedure, § 816.
Affirmed.